             Case 1:17-cv-10922-DJC Document 71 Filed 03/13/19 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MASSCHUSETTS


RONALD HEBERT and AIME DENAULT On
Behalf Of Themselves and Others Similarly Case No. 1:17-cv-10922-DJC
Situated,
          Plaintiffs

v.

VANTAGE TRAVEL SERVICE, INC. D/B/A
VANTAGE DELUXE WORLD TRAVEL and
VANTAGE ADVENTURES,
       Defendant


       PLAINITIFFS’ MOTION TO SUPPLEMENT RECORD CONCERNING THEIR
               MOTION TO STRIKE/PARTIAL SUMMARY JUDGMENT

          Plaintiffs/Class Members Ronald Hebert and Aime Denault, on behalf of themselves and

others similarly situated (“Plaintiffs”), move to supplement the record concerning their Motion to

Strike Defendants’ Second Affirmative Defense (improper forum), Fifth Affirmative Defense

(forum non-conveniens) and the Notice of Determination of International Treaty Foreign Law

pursuant to Fed. R.Civ. P. 12(f), or in the alternative, grant partial summary judgment under Fed.

R.Civ. P. 56(c) (“Plaintiffs’ Motion To Strike”).1 Plaintiffs bring this motion to add to the record

excerpts of the deposition testimony of Plaintiff Ronald Hebert. See attached Supplemental

Affidavit of Patrick J. Osborne, Esq.

          In its Opposition to Plaintiffs’ Motion To Strike, Defendant Vantage Travel Service, Inc.

d/b/a Vantage Deluxe World Travel and Vantage Adventures (“Vantage”) argued that “Vantage is

entitled to depose both plaintiffs to explore” the issue of whether the Passenger Ticket Contract




1
    See Docket No. 46. Hearing held October 31, 2018 .
            Case 1:17-cv-10922-DJC Document 71 Filed 03/13/19 Page 2 of 3



containing a purported forum selection clause was ever provided to Plaintiffs.2 See Docket No. 58.

Vantage also claimed

         Mr. Hebert was deposed by Vantage on February 20, 2019. Vantage asked Mr. Hebert

about the Passenger Ticket Contract.

·         BY MR. MUELLER:

         Q.       Okay.· Mr. Hebert, you have in front of you a document marked
                  Exhibit 2. It’s from a declaration which was filed in this case back
                  in June 2017.· It’s entitled "Passenger Ticket Contract."· I’m not
                  going to ask you to read through this word for word.· But if you
                  could just take a look at this, my question to you is whether you have
                  seen this document before.

         A.       I have not.·This was not on the website.

         Q.       So this was on not on the website.·You do not recall downloading
                  anything that looked like this?

         A.       No.

         Q.       And your travel agent did not provide something that looked like
                  this to you?

         A.       No.
·
Supplemental Affidavit of Patrick J. Osborne, Esq. Ex. D (Hebert Depo. Trans. At 25:12-26:2).

         The deposition testimony rebuts and disproves Defendant’s claim that the document

identified as the Passenger Ticket Contract (containing a purported forum selection clause) was

ever provided to Plaintiffs prior to embarkation.

         Plaintiffs request that the Court waive the requirement of a memorandum.




2
 Vantage contends that the forum selection clause contained in the Passenger Ticket Contract requires that this
matter be transferred to court in England or Wales. Vantage has failed to meet its burden as to this issue. See this
Court’s Memorandum and Order Dated March 2, 2018, Docket No. 25.
          Case 1:17-cv-10922-DJC Document 71 Filed 03/13/19 Page 3 of 3



WHEREFORE, Plaintiffs request the following relief:

1.     That the Court GRANT the Motion to Supplement the Record to include the deposition

testimony of Plaintiff Ronald Hebert.

2.     That the Court order such other relief as it deems just.


         CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 7.1 (a) (2)

       The undersigned counsel hereby certifies that he has conferred with opposing counsel in a

good faith attempt to narrow or resolve the issues set forth in the within motion with the following

result: Defendant had no objection to the motion.




                                              /S/ James L. O’Connor
                                              James L. O’Connor, Jr., Esq. (BBO No. 563450)
                                              C. Deborah Phillips, Esq. (BBO No. 398270)
                                              Patrick J. Osborne, Esq. (BBO No. 698109)
                                              Nickless, Phillips and O’Connor
                                              625 Main Street
                                              Fitchburg, MA 01420
                                              (978) 342-4590
                                              joconnor@npolegal.com
                                              dphillips@npolegal.com
                                              posborne@npolegal.com


                                  CERTIFICATE OF SERVICE

        I, James L. O’Connor, hereby certify that this document is being filed through CM/ECF
system and will be sent electronically to the registered participants as identified on the Notice of
Filing (NEF) and paper copies will be served upon those indicated as non-registered participants.


Dated: March 13, 2019                                        /s/James L. O’Connor
                                                             James L. O’Connor
